Title: To Benjamin Franklin from John Vaughan, 19 May 1781
From: Vaughan, John
To: Franklin, Benjamin


Dear & respected Sir,
Aranjuez 19 May. 1781.
Fearing the miscarriage of a letter I wrote by post to your Grandson upon a Subject of the utmost importance to me, I have seized an occasion kindly procured me by Mr. Carmichael of sending you the present; & this I have done with the greater readiness as it has given me an opportunity of repeating those grateful Sentiments which naturally arise from a Sense of numerous favors recieved and more particularly for the last conferred on me in giving me a letter of Introduction to your friend here. I have experienced every attention & kindness from him that could be expected from your recommendation & his politness; his acquaintance has given me great pleasure & I shall be doubly happy if I can improve it into friendship.
You may easily imagine the Satisfaction I felt at finding that my conduct upon a late occasion has met with your Sanction; my utmost ambition has been gratified thereby & I find in it my consolation in the difficulties which Mr Jays delicacy has given rise to. Immediately on my arrival I applied to him to recieve my Submission, which he declined; from an Idea that his powers did not extend so far, an Idea which the exemples yourself & Mr Adams have given have not been able to remove. He even advised me to draw up a state of my case to present to the minister with a request of liberty of following my plan of staying in Spain & visiting the Seaports. The dread of awakening the Jealousy of a Cautious ministry made me urge Mr Jay to excuse me from this Step & I at last obtained his permission to delay it till he could learn your opinion upon the propriety of administring the oath in question. I am in consequence going to Toledo where shall wait till your answer can be recieved, hoping it may be before any questions are made Mr Jay on my account, foreseeing the uneasiness, an undecisive answer from him might occasion me.
In hopes this will find you in Good health, I am with the greatest respect, Your most obliged & most affecte. servt.
Jno Vaughan
  
Addressed: A Monsieur / Monsieur Le Dr Franklin / Passy / près de Paris.
Notation: J Vaughn / May 19. 1781
